     Case 3:19-cv-00027 Document 93 Filed 02/05/21 Page 1 of 4 PageID #: 333




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JOYCE MARTIN,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0027

ALDI, INC. (Ohio),

                               Defendant.


                              MEMORANDUM OPINION AND ORDER

       Pending before the Court are Plaintiffs’ Motion for Sanctions for the Spoliation of

Surveillance Footage (ECF No. 82) and Defendant’s Motion to for Partial Summary Judgment

(ECF No. 77). The claims are now ripe for review. For the following reasons, the Court DENIES

the Motion for Sanctions and GRANTS the Motion for Partial Summary Judgment.

                                            I. BACKGROUND

       On November 15, 2016, Plaintiff Joyce Martin visited an Aldi grocery store, walked past

checkout lane four, and slipped on the floor. Defendants produced one surveillance video depicting

a customer spilling a soda bottle in that area about ten to fifteen minutes before Ms. Martin’s fall.

A little over a minute after the spill, two Aldi employees started mopping the aisle and directing

customers out of the lane. Though the video does not show the end of the aisle where Plaintiff fell,

witness testimony indicates that the Aldi employees left the mop bucket, which displayed a “wet

floor” warning, in the area to indicate that the floor was wet. Ms. Martin’s daughter, Ms.

McKinney, testified that she saw the mop and bucket at the end of one of the checkout lanes though

she could not remember which one. She also testified that she saw that the floor was wet and that
    Case 3:19-cv-00027 Document 93 Filed 02/05/21 Page 2 of 4 PageID #: 334




it appeared to have some soap residue.

       After Plaintiff’s fall, the Aldi manager completed incident and accident reports. Aldi

employees also quickly contacted their insurance agents and completed risk assessments. On

December 7, 2016, Plaintiff’s counsel sent Aldi a letter requesting that it preserve store

surveillance video, among other things. After Plaintiff filed suit, she requested all video

surveillance from that day. However, Defendant only produced one 30-minute clip. Defendant’s

witness testified that at least eight cameras were working that day, and it is undisputed that seven

of the eight footages were lost.

                                           II. DISCUSSION

           A. Sanctions for Spoliation

       At the time of Plaintiff’ fall, the Aldi store in Huntington had eight surveillance cameras,

each with different angles. According to Defendant, the cameras are directed at different areas of

the store, including the store entrance, register 1-4, register 4-1, the special buy aisle, the office,

the back of store facing aisle 1, the back of store facing aisles 3 and 4, and the back room. Plaintiff

seeks sanctions on the grounds that Aldi did not preserve footage from all eight camera angles and

asks the court to dismiss Defendant’s affirmative defenses, or in the alternative, for an adverse

inference “that all evidence that would have been unfavorable to Aldi.” Pl.’s Mot. 8.

       Spoliation of evidence refers to “the destruction or material alteration of evidence or to the

failure to preserve property for another's use as evidence in pending or reasonably foreseeable

litigation.” Silvestri v. General Motors Corp., 271 F.3d 583, 590 (4th Cir.2001) (citing West v.

Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir.1999)). In the Fourth Circuit, a District

Court may impose sanctions such as dismissal or adverse inference against a party who fails to

preserve or produce evidence. Hodge v. Wal-Mart Stores, Inc., 360 F.3d 446, 450 (4th Cir. 2004)



                                                 -2-
    Case 3:19-cv-00027 Document 93 Filed 02/05/21 Page 3 of 4 PageID #: 335




(citations omitted). To justify sanctions, the moving party must show that the opposing party knew

that the evidence was relevant to an issue at trial and willfully acted to destroy it. Id. (citing

Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)). In the context of spoliation,

lost evidence is relevant if “a reasonable factfinder could conclude that the lost evidence would

have supported the claims or defenses of the party that sought it.” Goodman v. Praxair Servs., Inc.,

632 F. Supp. 2d 494, 509 (D. Md. 2009).

       Here, Plaintiff has not produced evidence indicating which camera angles contained

relevant footage. It is not due to a lack of opportunity to do so. According to Defendant, on

January 13, 2020, Plaintiffs’ counsel performed an onsite inspection of the Aldi store and

Defendant’s corporate witness, Mr. Mosher, described each camera angle to him. Yet it seems that

Plaintiff’s counsel did not solicit any testimony during Mosher’s deposition about which camera

angle would have produced relevant footage. The testimony from Mosher and other employees

support the opposite conclusion—that no other camera angle in the store that would have shown

the Plaintiff’s fall or the surrounding events. Although it is true that Plaintiff cannot be expected

the detail the relevance of evidence she does not have, she must make at least a plausible showing

that the destroyed surveillance footage would have been relevant to justify sanctions. She has not

done that here, so the Court must deny her motion.

           B. Summary Judgment

       Defendant’s Motion for Partial Summary Judgment seeks dismissal of Plaintiff’s punitive

damages claim. Under West Virginia law, a jury may assess punitive damages in tort actions where

the defendant’s conduct constitutes “gross fraud, malice, oppression, or wanton, willful, or reckless

conduct or criminal indifference to civil obligations affecting the rights of others appear, or where

legislative enactment authorizes it.” Mayer v. Frobe, 22 S.E. 58 (W. Va. 1895); Goodwin v.



                                                -3-
    Case 3:19-cv-00027 Document 93 Filed 02/05/21 Page 4 of 4 PageID #: 336




Thomas, 403 S.E.2d 13, Syll. 1 (W. Va. 1991).

       Plaintiff claims that the motion should be denied because the surveillance footage shows

that Defendant’s employees demonstrated a “blatant disregard for customer safety.” However,

Plaintiff does not point to any specific actions within that footage. Upon review of the record, the

Court cannot identify any evidence that Defendant’s employees acted recklessly, maliciously, or

intentionally to harm Plaintiff. At worst, Defendant might have failed to completely clean the soap

on the floor and to properly display a “wet floor” sign. These failures are insufficient to warrant

punitive damages. Therefore, the Court grants the motion for summary judgment.

                                         III. CONCLUSION

       For the foregoing reasons, the Court DENIES the Motion for Sanctions (ECF No. 82) and

GRANTS Defendant’s Motion to for Partial Summary Judgment (ECF No. 77).

       The Clerk is DIRECTED to send a copy of this opinion to all counsel of record and any

unrepresented parties.



                                              ENTER:         February 5, 2021




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
